Citation Nr: 0602353	
Decision Date: 01/27/06    Archive Date: 02/07/06

DOCKET NO.  03-21 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy McElwain, Associate Counsel
INTRODUCTION

The veteran had active service from February 1954 to February 
1958.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of October 2002 by the 
Department of Veterans Affairs (VA) Detroit Michigan Regional 
Office (RO).

The veteran presented testimony in a Travel Board hearing 
before the undersigned Acting Veterans Law Judge in March 
2005.  A transcript of the veteran's testimony has been 
associated with his claims file.  The veteran also submitted 
additional evidence after the Travel Board hearing.  This 
evidence, along with a waiver of RO consideration, was 
accepted by the Board.  


FINDINGS OF FACT

1.  Development of the record is sufficiently complete to 
permit a fair and just resolution of the appeal, and there 
has been no prejudicial failure of notice or assistance to 
the appellant.  

2.  The veteran has bilateral hearing loss due to acoustic 
trauma during active service.

3.  The veteran has tinnitus due to acoustic trauma during 
active service.  


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred as a result of the 
veteran's active service.  38 U.S.C.A. §§ 1110, 1131, 5107(a) 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2005).

2.  Tinnitus was incurred as a result of the veteran's active 
service.  38 U.S.C.A. §§ 1110, 1131, 5107(a) (West 2002); 38 
C.F.R. §§ 3.102, 3.303(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

As a preliminary matter, the Board notes that regulations 
enacted under the Veterans Claims Assistance Act of 2000 
(VCAA) require VA to notify claimants and their 
representatives of any information that is necessary to 
substantiate the claim for benefits.  See 38 U.S.C.A. §5103 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b).  Regulations 
also dictate that VA has a duty to assist claimants, 
essentially providing that VA will make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  See 38 U.S.C.A. §5103(A) (West 2002); 
38 C.F.R. § 3.159(c) (2005).  As will be discussed below, the 
Board finds that service connection for bilateral hearing 
loss and for tinnitus is warranted.  As such, a discussion of 
the VCAA is not needed.

II.  Applicable Law and Regulations

Service connection may be granted for a disability due to a 
disease or injury, which was incurred in or aggravated by 
service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.  In 
addition, service connection for sensorineural hearing loss 
may be established based upon a legal "presumption" by 
showing that it manifested itself to a degree of 10 percent 
or more within one year from the date of separation from 
service.  38 U.S.C.A. §§ 1112, 1137 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.307, 3.309 (2005).

Impaired hearing will be considered a disability for VA 
purposes when the auditory thresholds in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) are 40 
decibels or more; or when the thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385.


III.  Factual Background and Analysis

In this case, the veteran contends that he suffered bilateral 
hearing loss and tinnitus as a result of acoustic trauma in 
service.  The veteran's DD-214 reveals that he served as an 
aircraft mechanic.  According to his March 2005 Travel Board 
testimony, the veteran was not provided with any ear 
protection for approximately two years, and then he was 
provided ear plugs to use for the remainder of his service.  

A September 2002 VA audiology examination diagnosed the 
veteran with moderate high frequency (3000 Hz to 8000 Hz) 
bilateral sensorineural hearing loss and bilateral chronic 
tinnitus.  The results of the examination indicate that the 
veteran's auditory threshold is greater than 40 decibels in 
two frequencies in both ears.  Based on these audiological 
results, the veteran is shown to have current bilateral 
hearing loss by VA standards.  See 38 C.F.R. § 3.385.

The question of whether the veteran's hearing loss had its 
onset in or is otherwise related to active service requires 
competent medical evidence as to medical causation.  
Grottveit v. Brown, 5 Vet. App. 91 (1993).  The September 
2002 VA audiology examination record reveals that the 
examiner believed the tinnitus and hearing loss were due to 
the same etiology.  The examiner then stated that, upon 
review of the claims file, he believed that the veteran's 
bilateral hearing loss and bilateral tinnitus were not likely 
related to military noise during service.  

The veteran subsequently submitted a letter from a private 
physician supporting his claim.  This letter, dated in April 
2005, was from a physician who treated the veteran for 
hearing loss in 1991.  The physician stated that he believed 
the veteran's hearing loss was caused from the veteran's in-
service excessive over-exposure to jet engine noise.  

Although this letter does not address the veteran's tinnitus, 
based on the VA examining physician's finding that the 
tinnitus had the same etiology as the hearing loss, the Board 
finds this letter provides support for service connection for 
both the bilateral hearing loss claim and the bilateral 
tinnitus claim.
The Board finds there is sufficient credible evidence of 
acoustic trauma in service.  The veteran reported unprotected 
noise exposure in-service.  The veteran's service personnel 
files report that the veteran served as an aircraft mechanic.  
The Board finds the veteran's account of exposure to in-
service noise credible and consistent with the conditions of 
his service.  In addition, the veteran's bilateral hearing 
loss meets the criteria to be classified as a hearing loss 
disability under VA regulations.  See 38 C.F.R. § 3.385.  

Finally, a private treating physician submitted a letter with 
the opinion that the veteran's bilateral hearing loss was due 
to acoustic trauma in service, and the VA examining physician 
opined that the veteran's tinnitus is due to the same 
etiology as the hearing loss.  Although the VA examining 
physician came to a different conclusion as to the nexus 
between the bilateral hearing loss and bilateral tinnitus and 
service, the Board finds the evidence as to nexus to be in 
equipoise.  The veteran is given the benefit of the doubt.  
38 U.S.C.A. § 5107(b).  Accordingly the Board concludes that 
bilateral sensorineural hearing loss and tinnitus were 
incurred in service.  


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for bilateral tinnitus is granted.



____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


